  Case 2:20-cv-00105-JRG Document 8 Filed 06/11/20 Page 1 of 1 PageID #: 194



UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 2:20-cv-0105
Name of party requesting extension: ALTPASS LLC
Is this the first application for extension of time in this case?                         ✔ Yes
                                                                                              No
            If no, please indicate which application this represents:                         Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 06/08/2020
Number of days requested:                   ✔ 30 days
                                                 15 days
                                                 Other _____ days
New Deadline Date: 07/12/2020 (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Neal Massand - On behalf of Plaintiff Altpass LLC
            State Bar No.: 24039038
            Firm Name: Ni, Wang & Massand, PLLC
            Address: 8140 Walnut Hill Ln., Ste. 500
                         Dallas, TX 75231


            Phone: (972) 331-4601
            Fax: (972) 314-0900
            Email: nmassand@nilawfirm.com
                  A certificate of conference does not need to be filed with this unopposed application.
